DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Pub No. 2016/0319739).
In regard to claim 1, Yamada discloses a variable compression device that is configured to change a compression ratio in a combustion chamber of an engine (Paragraph 0002), the variable compression device comprising: 
a piston rod (112a, Figs 2A-3B);
a first fluid chamber (168a) which is configured to move the piston rod in a direction in which a compression ratio is increased (generally “up” as seen in Fig 2A) by supplying a pressurized working fluid thereto (for example, see Paragraph 0053);
a regulation member (“fixing lid” 166) which is configured to regulate movement of the piston rod in a direction in which a compression ratio is increased (limiting upward travel of the rod);
a second fluid chamber (168b) which is provided between the piston rod (the flared portion at the “bottom” of the rod) and the regulation member (166) and is 
a supply flow path (170c) which is configured to guide the working fluid supplied to the second fluid chamber (see Paragraph 0051);
a discharge flow path which is configured to guide the working fluid discharged from the second fluid chamber (as no sealings are perfect and inherently have some, even if small, amount of leakage, the space between the piston rod 112a and element 166 (i.e. the leakage path past O-ring O2) is generally considered to be a “discharge flow path” as broadly claimed); and
a flow rate regulation unit (considered to be O-ring O2) which is provided in the discharge flow' path and is configured to regulate a flow of the working fluid when the piston rod approaches the regulation member (as it will regulate or limit flow or leakage through the space around the piston rod).
In regard to claim 4, Yamada discloses the device of claim 1, wherein a portion of the working fluid supplied to the first fluid chamber (168a) is supplied to the second fluid chamber (168b, the fluid being delivered to both chambers originally coming from the same source as can be seen in Figs 8A-8D).
In regard to claim 9, Yamada discloses engine system (see Abstract) comprising the variable compression device according to claim 1 (see detailed rejection of claim 1, above).

Allowable Subject Matter
Claims 2-3 and 5-8 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747